DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 2 and 12 are cancelled.  Claims 1 and 11 are amended.  Claims 1, 3-11 and 13-20 are pending.

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because a projector comprising:  a wheel-type optical assembly, wherein at least part of the light shielding structure is located between the optical element and the driving unit, and the shortest connection line between the optical axis of the optical element and the rotation axis passes through the at least part of the light shielding structure.

Claims 3-10 are allowable as being dependent on claim 1.

Claim 11 was found to be allowable because a wheel-type optical assembly, comprising a frame wherein at least part of the light shielding structure is located between the optical element and the driving unit, and the shortest connection line 
Claim 13-20 are allowable as being dependent on claim 11.

The closest available prior art Youfang et al. (CN 103375774A) discloses a projector (apparatus of fig. 3), comprising a light source (light source 10 of fig. 3), an optical element (shown in the examiners illustration of fig. 3 below), a wheel-type optical assembly (illustrated in figs. 3, 4 and 5), a light valve (light valve 3 of fig. 3), and a projection lens (projection lens 4 of fig. 3), wherein the light source (10) is configured to provide an illumination light beam (para. 0036; a light source 10 and a connector 11. emitted from the light source 10 for the illumination beam), the optical element (shown in the examiners illustration of fig. 3 below) is arranged on a transmission path of the illumination light beam (shown in the examiners illustration of fig. 3 below), the wheel-type optical assembly comprises:  a frame (wheel bracket 20 of fig. 3), a driving unit (motor 211 of fig. 4), a rotating wheel (color wheel 23 of fig. 4), an optical sensing element (shown in the examiners illustration of fig. 3 below), and a light shielding structure (cover body 22 of fig. 5), wherein the driving unit (211) is arranged on the frame (para. 0040; the motor 211 has a second surface (not shown), the second surface and the first surface 20 of the wheel bracket 200, and side wall 212 of the rotating assembly 21 preferably is a side wall of the support member 210. When the motor 211 drives the support member 210 to rotate the color wheel 23 to rotate along with it.), the rotating wheel (23) is connected to the driving unit and located on the transmission path of the illumination light beam (para. 0040), and the driving unit (211) is configured to .

    PNG
    media_image1.png
    410
    749
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        10 January 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882